FILE COPY




                                  No. 07-14-00279-CR


Teddie Davenport                            §     From the 77th District Court
 Appellant                                          of Limestone County
                                            §
v.                                                April 27, 2015
                                            §
The State of Texas                                Opinion by Justice Hancock
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated April 27, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo